186 F.2d 507
Marie SORRE, Petitioner-Appellee,v.UNITED STATES of America, Respondent-Appellant.
No. 163, Docket 21876.
United States Court of Appeals Second Circuit.
Argued Jan. 11, 1951.Decided Jan. 24, 1951.

Irving H. Saypol, U.S. Atty., for Southern District of New York, New York City, John M. Cunneen, Asst. U.S. Atty., New York City, of counsel, for respondent-appellant.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Order affirmed on the authority of Schmidt v. United States, 2 Cir., 177 F.2d 450 and United States v. Burke, 2 Cir., 185 F.2d 678.